Citation Nr: 0629006	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound, right buttock, Muscle 
Group (MG) XVII, with fractured ilium and retained foreign 
body.
 
2.  Entitlement to an increased (compensable) evaluation for 
residuals of a contusion of the small bowel.

3. Entitlement to an evaluation in excess of 10 percent for a 
laparotomy scar.

4.  Entitlement to service connection for injury to a muscle 
group other than MG XVII.

5.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied an 
evaluation in excess of 20 percent for residuals of a shell 
fragment wound, right buttock, with fractured right ilium and 
retained foreign body, denied a compensable evaluation for 
residuals of contusion of the small bowel, and denied a 
compensable evaluation for a laparotomy scar.  In April 2005, 
the Board Remanded the claims.  The claims returns following 
additional development and notice.  

During the course of the remand, the RO granted an increased 
evaluation from noncompensable to a 10 percent evaluation for 
the veteran's service-connected laparotomy scar.  The veteran 
has continued to disagree with the assigned disability 
evaluation, and the claim for an initial evaluation in excess 
of 10 percent for a laparotomy scar remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The January 2006 rating decision which increased the 
evaluation of the veteran's service-connected laparotomy scar 
from zero percent to 10 percent assigned an effective date of 
November 26, 2005, for the increased evaluation.  The claims 
file before the Board does not reflect that the veteran has 
disagreed with assignment of November 26, 2005 as the 
effective date for the increase in the evaluation; however, 
the time period allowed for disagreement with the effective 
date assigned for the increased evaluation has not yet 
expired.  No issue regarding the effective date assigned for 
the increase in evaluation is before the Board at this time.

In its April 2005 Remand, the Board noted the veteran's 
contention that he was entitled to an increased evaluation 
for his residuals of a contusion of the small bowel on the 
basis that adhesions which were postoperative residuals of 
surgical treatment of that injury either caused or aggravated 
diverticulosis, or increased the severity of that disorder, 
or increased the difficulty of surgical treatment of that 
disorder and post-surgical residuals.  The Board directed 
that the claim for service connection for diverticulosis, 
including on the basis of aggravation, be considered.  The RO 
did not adjudicate that claim, limiting adjudication of the 
veteran's contentions to the claim for an increased 
evaluation for laparotomy residuals.  The veteran continues 
to disagree with the failure to adjudicate that claim.  The 
veteran is entitled to a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999).

Similarly, the Board directed, in its April 2005 Remand, that 
the veteran's claim of entitlement to service connection for 
muscle group injury to a muscle other than MG XVII be 
adjudicated.  That claim has not been adjudicated.  The 
veteran continues to disagree with the failure to adjudicate 
that claim.  The veteran continues to be entitled to issuance 
of a SOC.  Id.

In its April 2005 Remand, the Board noted that, in his 
January 2003 substantive appeal, the veteran claimed that he 
incurred a drain scar, in addition to a laparotomy scar, as a 
result of the laparotomy required to treat the small bowel 
contusion caused by the service-connected gunshot wound.  The 
Board REFERRED that contention for further action.  The 
claims file does not reflect that the claim was adjudicated.  
In March 2006, the veteran provided a picture of the scar 
which he alleges is due to the drain required as part of the 
in-service laparotomy.  The Board again REFERS this claim to 
the agency of original jurisdiction for action.

During the course of the Board's April 2005 Remand, by a 
rating decision issued in February 2006, the RO granted 
service connection for obturator nerve neuropathy, and 
assigned a noncompensable initial evaluation.  The veteran 
has not disagreed with any aspect of this grant of service 
connection, although the period allowed for timely 
disagreement does not expire until February 2007.  No issue 
regarding this claim is before the Board for appellate review 
at this time.

The claims of entitlement to service connection for residuals 
of injuries to muscle groups other than MG XVII, and for 
diverticulosis, including on the basis of aggravation, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected shrapnel wound of the 
right buttock, MG XVII, is manifested by multiple retained 
foreign bodies, palpable muscle involvement from the scar of 
entry to the iliac crest, a mild external rotation deformity 
secondary to soft tissue injury, discomfort in the right 
buttock, worsened by prolonged standing and walking, and the 
injury is manifested by limitation of hip flexion, abduction, 
adduction, and rotation, but the MG XVII injury is not 
manifested by a history of infection, history of open 
comminuted fracture, severe muscle atrophy, loss of 
coordination, or more than moderate loss of movement in any 
plane.

2.  The veteran had vague abdominal pain prior to a surgery 
performed in October 2001, but, by his own report, he has no 
current manifestations of the service-connected contusion of 
the bowel or the service-connected surgical treatment of that 
contusion, and there is no medical evidence that symptoms of 
that injury have been present at any time during the pendency 
of this appeal.

3.  The veteran's laparotomy scar is manifested by dry, 
itchy, mildly symptomatic skin, but there is no tenderness, 
adherence, limitation of motion, or other manifestation of 
disability due to the scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation from 20 percent 
to 40 percent for service-connected residuals of shrapnel 
wound of the right buttock, MG XVII, with fractured ilium and 
retained foreign bodies, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 &. Supp. 2005); 38 C.F.R. §§ 3.159, 
4.55, 4.56, 4.73, Diagnostic Code 5317 (2005).
 
2.  The criteria for a compensable evaluation for residuals 
of a service-connected contusion of the small bowel are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.114, Diagnostic Code 7301 (2005). 

3.  The criteria for an evaluation in excess of 10 percent 
for a service-connected laparotomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.118, Diagnostic Code 7804 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (as in effect prior to August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the disability evaluations assigned 
for the disabilities at issue do not adequately reflect the 
severity of those disabilities.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The claims for increased evaluations at issue in this appeal 
were submitted in January 2002.  Following receipt of the 
January 2002 request for an increase in service-connected 
disability evaluations, the RO issued a letter in February 
2002 which advised the veteran of the criteria for an 
increased evaluation for a service-connected disability, 
advised the veteran of the types of evidence which might be 
relevant to the determination of an appropriate disability 
evaluation, advised the veteran of VA's duty to assist him in 
developing the claims, advised him that he should identify 
any additional information or evidence that he wanted VA to 
attempt to obtain, and send evidence as soon as possible.  
The Board finds that the February 2002 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated following the Board's 
April 2005 Remand, so the notice provided in February 2002 
meets the requirements set forth in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

After the Board issued its April 2005 Remand, the AMC issued 
a May 2005 letter which included a comprehensive list of the 
types of evidence that the veteran might submit or identify 
to substantiate his claims.  The letter advised the veteran 
of his responsibility to submit and identify evidence, and 
advised him to submit evidence on his own behalf, including 
statements from family and friends.  The letter advised the 
veteran to let VA know about any evidence that might support 
his claims, and advised him to submit any evidence in his 
possession that might support his claims.  This letter 
advised the veteran of each element of notice required in 
Pelegrini.  The claims were thereafter readjudicated in 
January 2006, so the notice provided in May 2005 meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The veteran was afforded VA examinations, and VA clinical 
records were obtained.  Both the duty to assist the veteran 
and the duty to notify the veteran have been met.  The Board 
finds that, if there is any defect in the notice or timing of 
the notice to the veteran of the provisions of the VCAA, that 
defect has not resulted in any prejudice to the veteran, who 
has, at this point, had several years to present evidence as 
to the severity of his service-connected disabilities.  
Mayfield, supra.  

The Board notes that its April 2005 Remand directed the RO to 
advise the veteran regarding revisions to the criteria for 
evaluation of skin disability, including scars, because those 
criteria had been amended during the pendency of the 
veteran's claim.  The Board notes that the veteran was 
provided notice of the amended criteria in a January 2006 
supplemental statement of the case.  The claim for an 
increased evaluation for a laparotomy scar was not thereafter 
readjudicated.  However, a 10 percent evaluation has been 
assigned for that scar, and that 10 percent evaluation is the 
maximum schedular evaluation available for a tender or 
painful scar.  As the veteran does not contend that he has 
any additional symptoms of scar disability, and he has not 
argued that he is entitled to an extraschedular evaluation on 
any basis, the fact that the claim was not readjudicated 
after the veteran received notice that the evaluation 
assigned was the maximum schedular evaluation available is 
not prejudicial to the veteran.  If there was any error in 
the timing of the notice, that error is harmless, and remand 
of the claim would be fruitless, since the veteran is already 
in receipt of the maximum schedular evaluation.  

The VCAA notice referred to above does not specifically 
address assignment of a rating and effective date that may be 
assigned following a grant of service connection.  However, 
the appeals at issue constitute the veteran's disagreement 
with assigned evaluations.  Any error in failing to notify 
the veteran regarding the effective date for assignment of an 
increased rating is harmless error with respect to the claims 
decided below, since, with respect to a denial of a claim for 
increase, the issue of an effective date is moot.  As to the 
claim allowed herein, the failure to notify regarding the 
effective date is also harmless error as the RO will be 
assigning an effective date and the veteran can appeal this 
matter if he is not satisfied with the chosen date.

Law and regulations, claim for an increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

1.  Claim for an increased evaluation for MG XVII injury

The severity of a muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).

A moderate muscle disability is one where the injury was 
either through-and-through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance and (if present) 
exit scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through-and-through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance and (if 
present) exit scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury:  (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

MG XVII includes those muscles responsible for extension of 
the hip, abduction of the thigh, elevation of the opposite 
side of the pelvis, tension of the fascia lata and iliotibial 
(Maissat's) band, acting with Muscle Group XIV in postural 
support of the body steadying the pelvis upon the head of the 
femur and the condyles of the femur on the tibia.  Muscles in 
this group include the gluteus maximums, the gluteus medius, 
and the gluteus minimus.  A noncompensable rating is assigned 
under 38 C.F.R. § 4.73, DC 5317, if impairment of this muscle 
group is slight, a 20 percent rating is assigned for moderate 
impairment, a 40 percent rating is assigned for moderately 
severe impairment, and a 50 percent rating is assigned for 
severe impairment.  

Facts and analysis

Historically, the veteran was granted service connection for 
residuals, shell fragment wound, right buttock, MG XVII with 
fracture of right ilium, by an October 1970 rating decision.  
Currently, the service-connected shrapnel wound of the right 
buttock is rated as 20 disabling.  A separate, compensable, 
10 percent evaluation is in effect under 38 C.F.R. § 4.118, 
DC 7804, for scar residuals of the shell fragment wound, 
right buttock.  A separate noncompensable evaluation has been 
assigned for right obturator nerve neuropathy.

On VA examination conducted in March 2002, the veteran 
complained of a constant irritation at the site of the bullet 
entry wound, in the right superior upper quadrant of the 
buttock.  There was a stellate scar that was mildly tender to 
palpation, and the scar had a 1.5 cm invagination, but there 
was no appreciable muscle atrophy.  

On VA examination conducted in November 2005, the examiner 
noted that the veteran's service medical records disclosed 
that, after the shell fragment entered the veteran's right 
buttock, it traveled slightly upward, fracturing the right 
ilium and then entering the peritoneum.  The veteran reported 
right buttock discomfort, worse with prolonged standing and 
walking.  He reported that his right leg was weaker than the 
left, and reported difficulty getting in and out of a chair, 
getting in and out of a car, and going up stairs.  He stated 
that the right leg would turn inward when he was walking.  He 
was unable to run or to do recurrent squatting.

On objective examination, the examiner observed weakness, 
described as 4/5, of the right hip abductors.  Because 
testing of muscle strength showed slight weakness (4/5) as 
compared to the unaffected side, this finding meets the 
criteria for moderate disability, but not moderately severe 
or severe disability.  The veteran's right thigh was smaller 
than the left.  The examiner observed that the veteran had 
difficulty getting up out of the chair.  He could briefly 
walk on his toes and in tandem.  His right leg was 
circumducted when he walked.  There was no pain with normal 
range of motion of the right knee and right ankle.  He denied 
use of any assistive device.  The examiner stated that there 
was no limitation secondary to weakness, fatigability, or 
incoordination of MG XVII.   There was no apparent lack of 
endurance or lack of coordination of movement.  These 
findings are also consistent with moderate disability.  

The examiner opined that there was no bony abnormality that 
explained the external rotation deformity, but this appeared 
to be a position of comfort given the wound injury.  This 
finding is an objective confirmation of pain and muscle 
injury, and appears to be consistent with moderately severe 
muscle disability.

He does not have a ragged, adherent scar, although the scar 
was slightly depressed (invaginated), meeting the criteria 
for moderately severe disability, but not severe disability.  

Hip flexion is normally to 125 degrees, and hip abduction is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The veteran had 
hip flexion was to 90 degrees without pain.  Internal 
rotation was to 30 degrees without pain.  External rotation 
was to 40 degrees without pain.  Abduction was to 35 degrees 
without pain.  Adduction was to 10 degrees without pain, and 
the veteran had another 10 degrees of adduction with pain.  
The evidence reflects that the veteran has some limitation in 
each plane of motion of the hip, with significant limitation 
of flexion and significant limitation of adduction.  In 
addition, the examiner noted that the veteran circumducted 
the leg when he walked.  The limitation of hip flexion, 
together with limitations in the other planes of motion and 
circumduction on use of MG XVII is more consistent with a 40 
percent evaluation, for moderately severe muscle injury, than 
with the veteran's current 20 percent evaluation for moderate 
muscle injury.  

Radiologic examination disclosed a significant amount of 
metallic foreign bodies throughout the right iliac wing, 
including in the musculature at the entrance wound.  This 
finding meets one criterion for severe muscle injury.  

The Board concludes that, although the veteran does meet at 
least one criterion for severe muscle disability of MG XVII, 
and meets some criteria for moderately severe disability, but 
does not meet all criteria for moderately severe muscle 
disability, the evidence as a whole is consistent with 
moderately severe muscle injury of MG XVII.  Accordingly, the 
Board concludes that an increased evaluation, to 40 percent, 
is warranted.  However, the preponderance of the evidence is 
against a finding that the veteran meets the criteria for 
severe muscle injury, as there is no history of sloughing or 
infection, no current findings of lack of endurance or lack 
of coordination of movement, the veteran retains range of 
motion in all planes, and muscle atrophy is minimal, among 
other findings inconsistent with the definition of severe 
muscle injury.   38 C.F.R. § 4.56.  As the preponderance of 
the evidence is against a finding of severe muscle injury, so 
as to warrant a 50 percent evaluation, the provision of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt is not applicable to warrant an increased evaluation to 
50 percent.  

2.  Claim for a compensable evaluation for residuals, small 
bowel contusion

Historically, the veteran was granted service connection for 
the residuals, contusion of the small bowel, in May 1970, 
from the days following his service separation.  The 
veteran's current noncompensable evaluation for that 
disability under 38 C.F.R. § 4.114, DC 7301 has been in 
effect since 1974.  

DC 7301 provides the criteria used to evaluate peritoneum 
adhesions.  A noncompensable rating will be assigned for mild 
adhesions.  A 10 percent rating is warranted for moderate 
adhesions with pulling pain on attempting to work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation, perhaps alternative with 
diarrhea, or abdominal distension.  A 30 percent evaluation 
contemplates a "moderately severe" disorder with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 50 
percent evaluation contemplates "severe" symptomatology with 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  DC 7301.

Facts and analysis

On VA examination conducted in November 2005, the veteran 
reported vague intermittent abdominal pain, which the veteran 
attributed to the bowel repair performed in service.  The 
veteran reported that, since a sigmoid colectomy was 
performed in October 2001, he had no further symptoms of 
nausea, vomiting, diarrhea, or constipation.  He continued to 
have acid reflux with burning and belching, and was taking 
over-the-counter Pepcid with good control of symptoms.  The 
veteran's abdomen was soft and nontender.  The examiner 
attributed the veteran's symptoms of acid reflux with burning 
and belching to gastroesophageal reflux disease, which the 
examiner stated was not related to the gunshot wound, to the 
bowel repair, or to the service-connected abdominal scar.  
The examiner assigned a diagnosis of gunshot wound to the 
abdomen with history of bowel injury and repair.

The veteran, according to his own report, has not manifested 
symptoms of an abdominal disorder since October 2001.  He did 
not submit this claim for service connection until January 
2002.  Since the disability for which he seeks an increased 
evaluation, residuals of a contusion of the small bowel, has 
been asymptomatic since he submitted the claim, the Board 
cannot grant an increased, compensable, evaluation.  The 
Board recognizes that the service-connected disability may 
have resulted in symptoms during a period of time prior to 
the submission of this claim.  However, by law, the Board is 
only authorized to consider symptoms manifested during the 
pendency of the claim under review.  The Board unable to 
grant an increased evaluation for this currently asymptomatic 
disability based on symptoms which ceased prior to the 
submission of the claim at issue.  No clinical evidence 
demonstrates increased symptomatology so as to support the 
claim for an increased rating.

The preponderance of the evidence is against the January 2002 
claim for an increased (compensable) evaluation for residuals 
of a contusion of the small bowel, since that disability has 
been asymptomatic during the pendency of the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a compensable evaluation.  
The claim must be denied.

3.  Claim for an evaluation in excess of 10 percent for a 
laparotomy scar

At the time that the veteran submitted this claim in January 
2002, applicable regulations for scars provided that a 10 
percent evaluation was assigned for poorly nourished 
superficial scars with repeated ulceration or for scars which 
were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, DCs 7803, 7804 (as in effect prior to August 
30, 2002).  Scars were also rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805.

The criteria for rating the skin, including evaluating scars, 
were amended, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804).  Otherwise, scars are rated on the limitation of 
motion of the affected part under the revised criteria, as 
with the prior criteria.  38 C.F.R. § 4.118, DC 7805 (as 
effective from August 30, 2002).

Facts and analysis

On VA examination conducted in March 2002, the examiner 
described a 32-cm scar which was clean and without tenderness 
or erythema.  These findings are unfavorable to a claim for 
an evaluation in excess of 10 percent for the scar.

On VA examination conducted in November 2005, the veteran's 
scar was described as well-healed, but with a significant 
amount of dry tissue around the scar.  The veteran reported 
that the scar was occasionally scaly and painful.  This 
evidence supports the 10 percent evaluation currently 
assigned, but does not support an evaluation in excess of 10 
percent.

There is no evidence that the veteran's laparotomy scar has 
ever been ulcerated or that is results in limitation of 
motion. 

The new criteria provide for assignment of a 10 percent 
evaluation for scars other than on the head face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; for scars covering an area of 
144 square inches or greater even where superficial and 
without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  38 C.F.R. § 4.118, DC 7805.  
Application of these criteria to the disability due to the 
veteran's laparotomy scar does not result in an increased 
evaluation in excess of 10 percent or warrant an additional, 
separate, compensable evaluation under any diagnostic code.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's laparotomy scar, so 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 10 percent.  The claim for an evaluation in excess of 10 
percent for a laparotomy scar must be denied.


ORDER

An increased evaluation from 20 percent to 40 percent for 
residuals of a shell fragment wound, right buttock, MG XVII, 
with fracture ilium and retained foreign body, is granted, 
subject to law and regulations governing the effective date 
of a grant of monetary compensation; the appeal is granted to 
this extent only.

The claim for an increased (compensable) evaluation for 
residuals of a contusion of the small bowel is denied.

The claim for an evaluation in excess of 10 percent for a 
laparotomy scar is denied.


REMAND

In its April 2005 Remand, the Board noted the veteran's 
contention that he was entitled to an increased evaluation 
for the residuals of a contusion of the small bowel on the 
basis that the service-connected disability caused or 
aggravated diverticulosis or increased the severity of the 
residuals of surgical treatment of diverticulosis, and 
directed the RO to consider that contention.  The RO limited 
the adjudication on remand to the direct symptoms of the 
residuals of the contusion of the small bowel.  The veteran 
continues to disagree with the failure to adjudicate this 
aspect of the claim.  The veteran is, however, entitled to a 
SOC addressing this issue, since the Board so directed in its 
Remand.  Manlincon, supra; Stegall v. West, 11 Vet. App. 268 
(1998).

In its April 2005 remand, the Board noted that the veteran 
identified a physician, RJJ, MD, who had provided the veteran 
with a verbal opinion that the residuals of a contusion of 
the small bowel caused or aggravated diverticulosis or 
increased the severity of the residuals of surgical treatment 
of diverticulosis.  The claims file includes an operative 
report from RJJ, MD, dated in October 2001 which specifically 
states that, instead of the planned laparoscopy by making a 
transverse incision in the infraumbilical region to perform a 
sigmoid colectomy, the procedure was converted to a 
laparotomy because of adhesions between the anterior 
abdominal wall and omentum at the site of the service-
connected surgery.  The examiner who conducted VA examination 
in November 2005 concluded that the veteran's laparotomy 
during service did not cause or aggravate diverticulosis 
requiring sigmoid colectomy, but did not discuss the October 
2001 operative report.  The veteran should be afforded VA 
examination which includes consideration of this evidence 
prior to issuance of the SOC discussed above.

In its April 2005 Remand, the Board noted that the veteran 
claimed that muscle groups other than MG XVII were injured by 
the shell fragment which entered at the veteran's right 
buttock, fractured his ilium, and contused his small bowel, 
requiring surgery.  The veteran has voiced his disagreement 
with the RO's failure to adjudicate this claim.  The veteran 
is entitled to a SOC, after appropriate development.  
Manlincon, supra.  The Board noted in its April 2005 remand 
that medical opinion was required as to whether the veteran's 
muscle injuries are limited to MG XVII.  The Board notes that 
the November 2005 VA examination states that there is atrophy 
of the right thigh.  The examiner did not state whether this 
atrophy reflected involvement of a muscle group other than MG 
XVII.  The veteran remains entitled to further factual 
development of his claim.  Stegall, supra.

1.  A corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection and rating, if any 
of the claims at issue is granted as 
outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran's current VA clinical 
records, from November 2005 to the 
present, and any private clinical records 
identified by the veteran, should be 
obtained and associated with the claims 
file.  

3.  After appropriate development, 
including any necessary review of the 
service medical records and examination 
of the veteran, the veteran should be 
provided a SOC with respect to his 
disagreement with denial of entitlement 
to service connection for shell fragment 
wound injury of a muscle group other than 
MG XVII.  

The veteran must be advised that, if he 
wishes to appeal the determination(s) 
addressed in the SOC to the Board, he 
must submit a substantive appeal.  The 
SOC should specifically advise the 
veteran as to when his right to perfect 
an appeal of the issue(s) addressed in 
the SOC will expire.

4.  After appropriate development, 
including any necessary review of the 
October 2001 operative report, any 
necessary review of the service medical 
records and examination of the veteran, 
the veteran should be provided a SOC with 
respect to his disagreement with the RO's 
failure to adjudicate the claim of 
entitlement to service connection for 
diverticulosis.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that diverticulosis 
is etiologically related to the veteran's 
service or is due to or secondary to a 
service-connected disability, to include 
residuals of a contusion of the small 
bowel.  

If the examiner concludes that the 
veteran did not incur diverticulosis as 
the result of service or secondary to a 
service-connected disability, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's diverticulosis, or the 
residuals thereof, was aggravated 
(permanently increased in severity beyond 
the natural progress of the disorder) by 
a service-connected disability.  The 
examiner should be provided with a list 
of the service-connected disabilities.  

After appropriate development, including 
review of the service medical records and 
examination of the veteran, is completed, 
the veteran should be provided a SOC.  
The veteran must be advised that, if he 
wishes to appeal the determination(s) 
addressed in the SOC to the Board, he 
must submit a substantive appeal.  The 
SOC should specifically advise the 
veteran as to when his right to perfect 
an appeal of the issue(s) addressed in 
the SOC will expire.

5.  After each SOC described above is 
issued, if the veteran submits a timely 
substantive appeal as to any issue, the 
appeal should be prepared for appellate 
review to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


